DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims. 
Priority
The present application claims foreign priority from CN202010611222 filed in China on 06/29/2020. The priority documents were electronically retrieved on 07/01/2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claim 1, XIONG et al., (US-20170250230-A1, hereinafter as XIONG) discloses a touch substrate, comprising a base substrate (fig. 7, a touch substrate comprising a base/array substrate 21), a plurality of driving electrodes and a plurality of sensing electrodes arranged at different layers on the base substrate (fig.7, electrodes 322 and electrode 323 arranged at different layers), 
wherein orthogonal projections of the driving electrodes onto the base substrate overlap orthogonal projections of the sensing electrodes onto the base substrate at a plurality of first overlapping regions (claim 12, an orthogonal projection of a first touch electrode onto the array substrate at least partially overlaps the orthogonal projection of at least one second touch electrode onto the array substrate). 

XIONG does not disclose “and a black matrix arranged at a peripheral region of the touch substrate, and a plurality of second overlapping regions, an orthogonal projection of the black matrix onto the base substrate overlaps each first overlapping region and does not overlap each second overlapping region, and an effective area of the first overlapping region is smaller than an effective area of the second overlapping region.” 
GU et al., (US-20160041643-A1, hereinafter as GU) discloses a black matrix 6, fig.2, with electrodes 31 and 21 overlapping each other at bridge sections claimed first overlapping regions. The black matrix overlaps both electrodes 31 and 21 in the orthogonal direction and not at the bridge section. 
However, GU fails to disclose a second overlapping region, and the orthogonal projection of black matrix not overlapping at second overlapping region, as a result, GU fails to disclose, as a whole, “and a black matrix arranged at a peripheral region of the touch substrate, and a plurality of second overlapping regions, an orthogonal projection of the black matrix onto the base substrate overlaps each first overlapping region and does not overlap each second overlapping region, and an effective area of the first overlapping region is smaller than an effective area of the second overlapping region.” 
Therefore, XIONG or GU taken alone or in the combination fails to disclose the claim 1 as a whole. 
Accordingly, the independent claim 1 is allowed. The dependent claims 2-20 are also allowed based on their respective dependencies from the independent claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627